70 F.3d 1256
150 L.R.R.M. (BNA) 3022
National Labor Relations Boardv.Local 373, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO; Philip Connell, HenryArminas, Paul Bongard, Jr., Frank Castellano, JeffreyColeridge, William Crawford, Julia Dolinich, Estate of FrankO'Neill, Arthur Smith, Charles Thom, Joseph Thom, VincentMakemull, Michael Degeorge, Leon Adler, Charles Nelson v.National Labor Relations Board, International Associates ofBridge, Structural
NOS. 95-3084, 95-3098
United States Court of Appeals,Third Circuit.
Oct 30, 1995

1
Appeal From:  N.L.R.B., No. 22-CB-3024, 22-CB-3362, 22-CB-3367, 22-CB-3371


2
ORDER ENFORCED;  REVIEW DENIED.